By Law, C. J., Dyer and Pitkin, JJ.
This declaration is insufficient on two grounds:
1. Because tbe plaintiffs might bave known tbe quantity of land before tboy paid tbe money, it being particularly described by metes and bounds; and no pretense but that tbe title well passed, or tbat the lines therein described fell short, or that tbe angles are misdescribed. And as tbe deed contained in it demonstrative evidence of its contents, any parol contract, contradicting tbe same, or relative thereto, is inadmissible.
*242. Because it does not appear that the agreement was reduced to writing, and, therefore, void by the Statute of Frauds and Perjuries; as the defendant in his special demurrer, points out the contract, as coming within the statute, on the ground of being a parol contract, and the plaintiffs not replying over and alleging it to be otherwise, it must be presumed, the promise was not committed to writing.